DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings dated Feb. 02, 2022 are accepted.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 12 recites a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites:
12.  A fluid degassing system as in Claim 1, including an input means for receiving one or more of said process condition values.

The limitation “input means for receiving one or more said process condition values” invokes 35 U.S.C. 112(f) because it uses the generic placeholder “means” coupled with functional language “for receiving one or more of said process condition values” without reciting sufficient structure for performing the function.  The term “input,” which precedes the generic placeholder, also does not structurally modify the “means” because “input” describes the function of the generic placeholder—i.e., that it is used for inputting—rather than the structure that performs the function.
A review of the disclosure indicates that the structure of the “input means” is a graphical user interface.  Therefore, the “input means for receiving one or more said process condition values” corresponds to a graphical user interface, and equivalents thereof.  Spec. p. 10, ll. 10–12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–13 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al., US 2008/0006578 A1 in view of Liu et al., US 2016/0114264 A1 and in further view of Gerner et al., US 7,947,112 B1.
Claim 1 
The fluid degassing system also comprises a control system communicatively linked to the vacuum pump.  The control system includes a pressure sensor arranged to sense a pressure of the permeate side of the chamber, a database for storing a control parameter, and a processor.  The processor is programmed to apply process condition values to the control parameter to dynamically determine a maximum pressure value for the permeate side of the chamber as a calculated pressure set point that nevertheless permits the process conditions to be met through solution-diffusion gas transfer through the non-porous barrier.  The process condition values include a user-assignable degassing efficiency parameter and the fluid flow rate.  The degassing efficiency parameter is defined by at least one of a degassing efficiency and a residual gas concentration.  Degassing efficiency is defined by e = 100% - % residual gas.  The value “% residual gas” is the amount, by weight of gas in the fluid after degassing divided by the amount by weight of gas in the fluid at saturation, each measured at the same pressure.  
The control system is adapted to generate and deliver a pressure control signal to the vacuum pump to seek a permeate side pressure equal to the pressure set point.
Sims discloses a pervaporation control system 10, used to degass the mobile phase of a chromatography system.  See Sims Fig. 1, [0012], [0019], [0024].  The system comprises a degassing module including a chamber 12 and a gas-permeable membrane 22, separating the chamber 12 into a retentate side 24 and a permeate side 26.  Id. at Figs. 1, 2, [0023].  The degassing module includes a fluid inlet port 27 and a fluid outlet port 28, each fluidically connected to the permeate side of the chamber 12.  Id. at Fig. 1, [0022].  The system also comprises a vacuum pump 14 fluidically Id. at [0021].  The system also comprises a fluid pump, which is not illustrated, but is the mechanism that moves fluid through the inlet port 27 to the outlet port 28.  Id. at Fig. 1. This fluid pump is operable at an adjustable flow rate, because the flow rate of the mobile phase is one of the control parameters entered into the operator interface 18 of the system.  Id. at [0026].
The device 10 also comprises a control system (control mechanism 16, operator interface 18, vacuum sensor 20) communicatively linked to the vacuum pump 14.  See Sims Fig. 1, [0020].  The control system includes a vacuum sensor 20 (the “pressure sensor”) arranged to sense a pressure at the permeate side 26 of the chamber 12.  Id. at Fig. 1, [0025].  
The control system also comprises a database, which is the memory of the control mechanism 16.  See Sims Fig. 1, [0025].  The database stores a control parameter which is the information required to maintain a desired vacuum set point at the permeate side 26 of the chamber 12.  Id.  The control system also comprises a processor programmed to apply process condition values, which is the processor in the control mechanism 16 that operates the vacuum pump 16.  Id.  
The processor applies process condition values, including a degassing efficiency parameter and the fluid flow rate, to the control parameter to dynamically determine a maximum pressure for the permeate side 26 of the chamber 12 as a calculated pressure set point that nevertheless permits the process condition values to be met through solution-diffusion gas transfer through the membrane 22—because the processor uses flow rate and degassing information to determine the maximum See Sims at Fig. 4, [0026].  The system has an operator interface 18, and can be used to degass a variety of mobile phases.  Id. at [0020].  The system is also concerned with ensuring that the degassing efficiency is sufficient, because it is provided to “achieve desired degasification of the mobile phase.”  Id.  at [0029].  Therefore, it would have been obvious for the degassing efficiency to be “user-assignable” through the operator interface 18, depending on the type of mobile phase being degassed.
The control system is adapted to generate and deliver a pressure control signal to the vacuum pump to seek a permeate side pressure equal to the pressure set point, because the control mechanism 16 operates the vacuum pump at a desired rate so as to main a desired pressure set point at the permeate side 26 of the chamber 12.  See Sims at [0025].


    PNG
    media_image1.png
    1030
    1293
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1021
    768
    media_image2.png
    Greyscale

Sims differs from claim 1, because it does not explicitly disclose that the membrane 22 is “a non-porous barrier” as required by the claim.
Sims also differs from claim 1, because—while the control system determines the permeate side pressure required to degas the analyte in determining the equilibrium point permeate side pressure (Sims Fig. 4)—the reference does not explicitly disclsoes that this degassing information includes the degassing efficiency parameter described in the claim.  
Regarding the first issue, the membrane 22 in Sims is used to degass fluids used in chromatography.  See Sims [0001].  The membrane 22 can be manufactured from a variety of gas-permeable, liquid-impermeable materials, including semi-permeable materials such as Teflon.  Id. at [0022].  Liu discloses a degassing apparatus used to remove gas from liquids used in chromatography.  See Liu [0002].  The degassing apparatus uses a non-porous membrane, made from a semi-permeable material such as Teflon.  Id. at [0047].  It would have been obvious to use Liu’s non-porous membrane as the material used to construct the membrane 22 in Sims, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Regarding the second issue, Sims teaches that the degasification efficiency varies, depending on the particular mobile phase that is being treated.  See Sims [0032].  This required degassing efficiency is used to determine the permeate side pressure required to degass the analyte.  Id. at Fig. 4.  Gerner teaches that degassing efficiency means the percentage of target gas that the degassing module is capable of removing over a fixed period of time, from a fluid flowing at a fixed rate through the degassing module.  See Gerner col. 4, ll. 63–67.  It would have been obvious to use this measure of efficiency in Sims, because this is a conventional way to measure degassing efficiency in a liquid degasification process.  It would have been obvious for the percentage of target gas to be by weight, because the percentage of gas removed is commonly measured by weight or by concentration.  It also would have been obvious for the degassing efficiency to be based on a liquid at the same pressure, because the device in Sims degasses the liquid at the equilibrium point pressure.  See 
Claim 2 requires for the system of claim 1, the control parameter is defined for the degassing module based on calibration data of degassing performance over ranges of permeate-side pressures and fluid flow rates.  Claim 3 requires for the system of claim 2, the control parameter is based on calibration data specific to a class of degassing modules that have substantially identical performance characteristics.  The degassing module is represented by the class of degassing modules.  Claim 4 requires for the system of claim 3, the calibration data yields a calibration formula.
In Sims, the control system is used to maintain the environment on the permeate side 26, within at least two conditions:  (1) one condition limiting pervaporation effects and (2) the total pressure at the permeate side 26 lower than the respective vapor pressures of the mobile phase to permit rapid degasification of the mobile phase.  See Sims [0024].  These conditions are based on the component materials making up the mobile phase, the flow rate through the chamber 12, and the physical characteristics of the chamber 12.  Id. at [0026].  Additionally, the pressure set point necessary on the permeate side 26, to degas the mobile phase, is determined using Henry’s Law of Partial Pressure.  Id. at [0027].  As such, the control parameter in Sims is defined for the degassing module based on calibration data, based on calibration data specific to a class of degassing modules that have substantially identical performance characteristics, wherein the degassing module is represented by the class of degassing modules—because the materials of the mobile phase, flow rate and physical characteristics of the chamber 12 are used to determine the maximum permeate side pressure that still acts to sufficiently degas the mobile phase.  Id. at [0026].  The Id. at [0026].
Claim 5 requires for the system of claim 1, the pressure control signal controls an operation speed of the vacuum pump.
Sims teaches this feature because the control mechanism 16 operates the vacuum pump at a desired rate to maintain a desired pressure set point at the permeate side of the chamber 12.  See Sims [0025].
Claim 6 requires for the system of claim 5, the control system defines the pressure control signal based on the calculated pressure set point and feedback from the pressure sensor.
In Sims, the control system sends the signal to the vacuum pump 14 to maintain the permeate side 26, based on information received from the vacuum sensor 20 and the calculated pressure set point necessary to be established at the permeate side 26 to degas the mobile phase.  See Sims [0025], [0026].
Claim 7 requires for the system of claim 1, the control system is communicatively linked to the fluid pump and is adapted to generate a flow rate control signal to the fluid pump to maintain the fluid flow rate condition value.
In Sims, the mobile phase passes through the chamber 12 at a predetermined flow rate.  See Sims [0026].  
The reference differs from claim 7, however, because it does not teach the control system being used to send a signal to the fluid pump to maintain the flow rate at the predetermined value.
However, Liu discloses a fluid degassing system, comprising a controller 34 communicatively coupled to a fluid pump 12, to operate the fluid pump 12 so that the flow rate moving through the system is at a desired level.  See Liu Fig. 1, [0030].  Because the flow rate through the system in Sims is maintained at a predetermined level, it would have been obvious for the control system in Sims to control the fluid pump to maintain this flow rate, in view of Liu which teaches that the controller of a degassing system is conventionally used for this purpose.
Claim 8 requires for the system of claim 1, the control system includes a vacuum pump controller having a processor and a signal generator responsive to feedback from the pressure sensor and the calculated pressure set point.  Claim 9 requires for the system of claim 8, the signal generator of the vacuum pump controller generates and delivers the pressure control signal to the vacuum pump.
Sims teaches these features because vacuum sensor 20, sends information control mechanism 16, which sends a signal to the vacuum pump 20 so that it operates at a desired rate to maintain a desired pressure set point at the permeate side 26.  See Sims Fig. 1, [0025].
Claim 10 requires that the system of claim 1 includes a plurality of degassing modules, each fluidically connected to an exhaust manifold through the respective exhaust ports.  The vacuum pump is fluidically connected to the exhaust manifold.
The system in Sims is used to degass liquid used in chromatography.  See Sims [0001].  The reference illustrates a single degassing chamber 12 connected to the vacuum pump 20, rather than a plurality of degassing chambers 12, connected to the pump 20, as required by the claim.  Id
However, Liu discloses a system 10 for degassing liquid used in chromatography.  See Liu Fig. 1B, [0030].  The system comprises a plurality of degassers 22a–22c, connected to a single vacuum pump 30.  Id.  This arrangement allows multiple distinct fluids to be analyzed.  Id. at [0031].  It would have been obvious for the system in Sims to have multiple degassing chambers 12 connected to a single vacuum pump 20, so that multiple fluids can be analyzed.  

    PNG
    media_image3.png
    647
    806
    media_image3.png
    Greyscale

Claim 11 requires for the system of claim 1, the pressure set point represents the maximum pressure at the permeate side of the chamber that nevertheless prevents outgassing upon mixing the fluid with another fluid at atmospheric pressure.
Sims teaches this feature, because the pressure set point at the permeate side 26 is selected to prevent outgassing in any mixture combination of two solvents.  See 
Claim 12 requires that the system of claim 1 includes an inputting means for receiving one or more of the process condition values. 
The “input means for receiving one or more said process condition values” corresponds to a graphical user interface, and equivalents thereof.  See Spec. p. 10, ll. 10–12.
The system in Sims comprises an operator interface 18, which corresponds to the “input means.”  See Sims Fig. 1, [0020].
Claim 13 requires for the system of claim 1, the pressure set point is not less than the lowest permeate side pressure achievable by the fluid degassing system.
Sims teaches this feature, because the pressure set point is that which is necessary at the permeate side 26 to operably degass the mobile phase while also limiting pervaporation.  See Sims [0024], [0027].
Claim 51 requires for the system of claim 12, the degassing efficiency parameter is an input to the input means.
This limitation fails to patentably distinguish over the prior art, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).  
However, in Sims, a user interacts with the interface 18 to input known variable values, so that the degassing system operates as desired.  See Sims Fig. 1, [0026].  Degasification efficiency is a variable that impacts the operation of the system, because the system must operate at a pressure to “sufficiently degas the mobile phase.”  Id.  The degasification efficiency is adjustable, because some applications require higher degasification efficiency than others.  Id. at [0032].  Therefore, it would have been 
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejection of claim 1, in light of the Applicant’s arguments.  See Applicant Rem. dated Dec. 30, 2021 (“Applicant Rem.”) 6.
35 U.S.C. 103 Rejections
The Applicant argues that processor in Sims does not use degassing efficiency to determine a pressure set point for the permeate side 26 of the chamber.  See Applicant Rem. 7.  Rather, it is argued that the processor in Sims receives a description of the component materials making up the mobile phase, a mobile phase flow rate through the chamber, and physical characteristics of the chamber—and with this information, the control system in Sims determines the mobile phase residence time within the chamber, and compares a maximum permeate side pressure that still acts to sufficiently degas the mobile phase.  Id. at 7, 8.  
The Examiner respectfully disagrees.  In Sims, the control mechanism 16 uses degassing efficiency to determine a pressure set point for permeate side 26—because the control mechanism 16 is programmed to calculate whether the “desired level of mobile phase degasification” requires a pressure at permeate side 26 that is lower than an equilibrium pressure point.  See Sims [0034].  If the required pressure at the permeate side 26 to reach “a desired degree of degasification” is lower than the equilibrium point pressure, a first operating condition may be defined to maintain the Id. at [0035].  A person of ordinary skill in art would understand that the phrases “desired level of mobile phase degasification” and “degree of degasification” describe degasification efficiency.  Therefore, the control mechanism 16 uses degasification efficiency (i.e., the desired level of degasification) to determine the set point pressure on the permeate side 26.
The Applicant also argues that Sims does not teach or suggest a control parameter that is based on calibration data of degassing performance over a range of permeate-side pressure and flow rates.  See Applicant Rem. 8.  But the Applicant provides no reasoning to support this conclusion.  Therefore, the Applicant’s arguments are unpersuasive.
The Affidavit argues that Sims does not dynamically determine a pressure value for the permeate side 26 as a calculated pressure set point that achieves a user-assigned degassing efficiency or residual gas concentration.  See Affidavit dated Dec. 30, 2021 (“Affidavit”) 2.  Rather, it is argued that doing so would require a control parameter for the control system that is based on calibration data of degassing performance for the degassing module, but that Sims does not possess such a control parameter.  Id. at 2, 3.
The Examiner respectfully disagrees.  The device in Sims comprises an operator interface 18 that is used to communicate with and program the control mechanism 16.  See Sims [0020].  The system is also used to degass a variety of mobile phases.  Id. at [0001].  And the control mechanism 16 is programmed to calculate whether the desires level of degasification for the mobile phase being degassed requires a pressure at the permeate side 26 that is lower than the equilibrium pressure point.  Id. at [0034].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776